Citation Nr: 1732861	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-28 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.

This matter comes before the Board of Veterans' Affairs (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.
  

REMAND

In the Veteran's September 2013 substantive appeal, he requested a hearing before a Veterans Law Judge at the RO.  The record reflects that letters informing the Veteran that he was placed on a list of persons requesting a Travel Board hearing (and requesting clarification regarding whether the Veteran wished to have a a videoconference hearing or a Central Office hearing (in Washington, DC) instead, or whether he wished to withdraw his hearing request), were sent to the Veteran in August 2014, November 2014, and February 2015.  The record does not reflect that the Veteran responded to the letters.  No Travel Board hearing was scheduled and the Veteran has not withdrawn his hearing request.  In fact, in the March 2017 Informal Hearing Presentation, the Veteran's representative requested that the requested Board hearing be scheduled.  Moreover, in a January 2015 VA Form 646, the Veteran's representative indicated that the Veteran would testify at the Board hearing.  Finally, the January 2015 VA Form 8 notes that the case is pending a Travel Board hearing.  Therefore, the case must be remanded in order to schedule the Veteran for a Travel Board hearing before a Veterans Law Judge.  See 38 C.F.R. §§ 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO in accordance with the docket number of his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




